Citation Nr: 1047243	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-23 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral 
hearing loss.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric 
disorder, not including PTSD.

4.  Entitlement to service connection for a left buttock 
disorder.

5.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

A video conference hearing was held in April 2010 with the 
Veteran in Muskogee, Oklahoma, before the undersigned Veterans 
Law Judge, sitting in Washington, D.C., who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in this 
case.  A transcript of the hearing testimony is in the claims 
file.

The Board notes that the Veteran has diagnoses of PTSD, 
schizoaffective disorder, delusional disorder, and other acquired 
psychiatric disabilities.  The Veteran was denied service 
connection for PTSD, schizophrenia and depression in the 
September 2006 rating decision.  The United States Court of 
Appeals for Veterans Claims (Court) has recently held that claims 
for service connection for PTSD may encompass claims for service 
connection for all diagnosed psychiatric disabilities.  Clemons 
v. Shinseki, 23 Vet. App. 1, 5 (2009).  For the purposes of 
efficiency, the Board will adjudicate the Veteran's claim for 
PTSD separately, and has rephrased the remaining issue involving 
service connection for schizophrenia into service connection for 
an acquired psychiatric disorder in order to comply with the 
Court's holding.

The issues of entitlement to a compensable rating for hearing 
loss, service connection for an acquired psychiatric disorder, 
not including PTSD, and service connection for a left ankle 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDING OF FACT

1.  The Veteran does not have a left buttock disability that is 
etiologically related to service.

2.  Credible supporting evidence of an in-service stressor 
sufficient to support a diagnosis of PTSD has not been 
demonstrated.


CONCLUSION OF LAW

1.  A left buttock disability was not incurred in or aggravated 
by military service, and arthritis is not presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).

2.  PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a 
letter dated in May 2006 was sent to the Veteran in accordance 
with the duty to notify provisions of the VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Veteran was notified of the evidence 
that was needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information and 
evidence the Veteran was expected to provide, and that VA would 
assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  He was also notified of the criteria for 
establishing an effective date and disability rating.  See 
Dingess.  In that regard, the Veteran received full notice 
regarding his claim for service connection.

The Veteran's service treatment records, VA treatment records, 
Social Security Administration (SSA) records, lay statements, and 
hearing transcript have been associated with the claims file.  
The Board notes that no medical examination has been conducted 
and no medical opinion has been obtained with respect to the 
Veteran's claim for service connection for a left buttock 
disorder.  However, the Board finds that the evidence, which is 
against a finding of an injury in service or a relationship 
between a current disability and service or a service-connected 
disability, warrants the conclusion that a remand for 
examinations and/or opinions is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  Similarly, an examination 
for PTSD is not warranted as the Veteran does not have a verified 
in-service stressor.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service 
connection claims, VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  As discussed below, the 
evidence does not satisfy the standards of McLendon, as the 
overall weight of the evidence does not establish an injury or 
stressor in service or a relationship between a claimed 
disability and service.

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain 
chronic diseases, including arthritis and psychoses, may be 
presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

Left Buttock Disability

Service treatment records are negative for any complaints, 
treatment, or diagnoses related to the left buttock, hip, or 
thigh.  The Veteran underwent an enlistment examination in June 
1974 and a separation examination in April 1976.  In both 
instances, no relevant abnormalities were recorded and the 
Veteran indicated his health was "good."

The Veteran's VA treatment records also do not reflect any 
complaints or treatment for a left buttock, hip, or thigh 
condition.

In the Veteran's April 2010 hearing testimony, as well as in 
written statements submitted in support of his claim, the Veteran 
also stated that he was involved in a motor vehicle accident in 
service.  He was seated on a bench in the back of a dump truck 
when the truck went off the road.  He was propelled into a piece 
of tacking which struck him in the buttocks.  He testified that 
he was in the hospital for two to three months.

The Veteran's sister also submitted a statement in which she 
recalled seeing the Veteran a month after he returned from 
service.  He had a slight limp and mentioned being in "a big 
crash" and being "thrown from a truck."

Based on the evidence of record, the Board finds that service 
connection for a left buttock condition is not warranted.  The 
evidence does not reflect a documented injury in service or 
documented complaints in the post-service treatment records.

The Board has considered the Veteran's own statements and those 
of his sister in support of his claim.  The U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) held that lay evidence 
is one type of evidence that must be considered, and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006). This would include weighing the 
absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted")).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some 
cases, lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular case 
is a question of fact to be decided by the Board in the first 
instance.  The Federal Circuit set forth a two-step analysis to 
evaluate the competency of lay evidence.  The Board must first 
determine whether the disability is the type of injury for which 
lay evidence is competent evidence.  If so, the Board must weigh 
that evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not provided 
any in-service record documenting his claimed injury-to determine 
whether to grant service connection.  See Robinson v. Shinseki,  
312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of etiology").  
The Board observes that this Federal Circuit decision is 
nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a 
non-precedential Court decision may be cited "for any 
persuasiveness or reasoning it contains"].  The Board believes 
that if Bethea applies to Court decisions, it surely applies to 
those of a superior tribunal, the Federal Circuit.

Here, the Board finds that the Veteran and his family members are 
competent to report injuries and observable symptoms of a left 
buttock disorder although the Board notes that the Veteran's 
sister only noted a slight limp one month after service; had no 
personal knowledge of a buttock injury; and noted that the 
Veteran did not seem to remember details about the purported 
incident then or now.  However, the fact that no such injury was 
documented in service and no abnormalities were noted on the 
Veteran's separation examination weighs heavily against the 
Veteran's claims of an injury in service, particularly in light 
of the Veteran's assertion of a two to three month 
hospitalization and as such, diminishes the credibility of such 
statements.  Moreover, post-service VA treatment records do not 
reflect any relevant complaints or treatment.  The Board is not 
holding that corroboration is required.  Rather, the Board finds 
the Veteran's assertions to be less credible than the negative 
contemporaneous records.  Therefore, service connection is not 
warranted.

PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) 
(i.e., Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV)); (2) a link, established by medical evidence, between 
current PTSD symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2009).

If VA determines that a veteran engaged in combat with the enemy 
and that the alleged stressor is related to combat, then the 
veteran's lay testimony or statements are accepted as conclusive 
evidence of the occurrence of the claimed stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  No further 
development or corroborative evidence is required, provided that 
the claimed stressor is "consistent with the circumstances, 
conditions, or hardships of the veteran's service."  Id.  In this 
case, the Veteran's Form DD-214 does not reflect service in 
combat.

The Board notes that effective July 13, 2010, VA amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  See 75 Fed. 
Reg. 39843 (July 13, 2010).  Specifically, the final rule amended 
38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) 
and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by 
adding a new paragraph (f)(3) that reads as follows:  (f)(3) If a 
stressor claimed by a veteran is related to the veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of [PTSD] and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  In 
this case, however, the Veteran's claimed stressors do not relate 
to his fear of hostile military or terrorist activity, therefore 
his lay testimony alone is insufficient to establish an in-
service stressor.

The Veteran claims two stressors in service.  First, he stated 
that he was a prisoner of war (POW) in Thailand and Laos for a 
period of 40 days.  However, this could not be verified.  See 
March 2008 VA Administrative Decision.  The Veteran's service 
records only reflect foreign service in Germany.  A Personnel 
Information Exchange System (PIES) request and a search of the 
POW database were negative for any record of the Veteran as a 
POW.  Thus, the Board finds that the Veteran's statements are not 
competent and credible in this regard.

The Veteran also stated that he was involved in a motor vehicle 
accident in service.  He was seated on a bench in the back of a 
dump truck when the truck went off the road.  He was propelled 
into a piece of tacking which struck him in the buttocks.  He 
testified that he was in the hospital for two to three months.  
However, service treatment records do not reflect any 
hospitalization.   As discussed above, there is no documented 
evidence of a buttocks injury as a result of a motor vehicle 
accident in service and the Board does not find the Veteran's 
statements regarding this injury to be credible in this regard.  

The above discussion reflects that there is no credible 
supporting evidence for any of the Veteran's claimed stressors.  
Based on the evidence of record, the Board must conclude that 
service connection for PTSD is not warranted.  To the extent that 
the Veteran's post-service treatment records include a diagnosis 
of PTSD, that diagnosis has not been linked to a verified 
stressor.  Without a verified stressor in service, service 
connection for PTSD cannot be granted.  


ORDER

Service connection for a left buttock disorder is denied.

Service connection for PTSD is denied.


REMAND

The Board finds that additional development is necessary in order 
to fully and fairly adjudicate the Veteran's remaining claims on 
appeal.

Bilateral Hearing Loss

The Veteran testified at his April 2010 hearing that he believed 
his bilateral hearing loss had worsened somewhat since his most 
recent VA examination in June 2007, and the content of his 
testimony is consistent with that belief.  As the Veteran has 
asserted that his service-connected disability has worsened since 
his last examination, he should be afforded a new examination in 
compliance with VA's duty to assist.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

Acquired Psychiatric Disorder, not including PTSD

As noted above, in service connection claims, VA must provide a 
VA medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran has been diagnosed with several different 
psychiatric disorders which he contends are related to service.  
Moreover, the Veteran's sister, a licensed social worker and 
social work professor, rendered her own diagnoses of 
schizophrenia, generalized anxiety disorder, and episodes of 
major depression; PTSD was a "rule out" diagnosis.  Based on 
her observations and interactions with the Veteran, she felt that 
"something" happened to the Veteran during service, but she was 
unable to know exactly what that was.  She noted that his life 
continued to decline toward disability since his return from 
military service.

In light of the Veteran's current diagnoses and his sister's 
statements, the Board finds that a VA examination is necessary in 
order to identify the Veteran's current psychiatric disorders and 
offer an opinion as to their etiology.  The Veteran has also 
claimed depression secondary to his service-connected hearing 
loss and tinnitus.  Therefore, the examiner should also comment 
on whether any currently diagnosed condition is caused or 
aggravated by the Veteran's hearing loss or tinnitus.

Left Ankle

While the Veteran's April 1976 separation examination was within 
normal limits, service treatment records also include a May 1975 
entry noting that the Veteran complained of left foot swelling 
and pain.  He was treated with an Ace bandage.  Moreover, VA 
treatment records dated January 2008 noted a chronic left ankle 
condition.  According to the Veteran's testimony and previously 
submitted statements, he injured his left ankle when he jumped 
out of a dump truck and jammed his left foot in between two 
rocks.  He further indicated that the treatment he received for 
his left foot in service was actually for his ankle.  Since that 
time, he has had pain and the sensation of sprains in that ankle.

In light of the holding in McLendon, the Board finds that a VA 
examination is warranted in this case to determine both the 
nature and etiology of the Veteran's left ankle disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a VA 
audiological examination of the Veteran to 
determine the extent and severity of his 
service-connected bilateral hearing loss.  
All indicated studies should be performed.  
The examiner is specifically requested to 
fully describe the functional effects caused 
by the Veteran's hearing loss disability.  
The claims file should be made available to 
the examiner.

2.  The RO/AMC should arrange for the Veteran 
to be accorded an examination by a VA 
psychiatrist.  The claims file, including a 
copy of this remand, should be made available 
to the examiner for review.  The examiner 
should specifically review the Veteran's 
hearing testimony and the April 2010 letter 
from the Veteran's sister.  The purpose of 
the examination is to determine the nature 
and extent of any psychiatric disorder which 
may be present and specifically to determine 
whether the Veteran has a currently diagnosed 
disorder that was incurred in or is the 
result of service or a service-connected 
disability.  All indicated studies are to be 
performed. 

Following the examination, the examiner 
should express opinions on the following 
questions: 

(a) What are the current psychiatric 
diagnoses; 

(b) As to each currently diagnosed 
psychiatric disorder, is it at least as 
likely as not (probability of 50 percent or 
greater) that such acquired psychiatric 
disorder was incurred in service  or is 
otherwise related thereto. 

(c)  As to each currently diagnosed 
psychiatric disorder, is it at least as 
likely as not (probability of 50 percent or 
greater) that such acquired psychiatric 
disorder is proximately due to (caused by) or 
aggravated by the Veteran's service-connected 
hearing loss and tinnitus.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

"Aggravation" of a preexisting disability 
refers to an identifiable, incremental, 
permanent worsening of the underlying 
condition, as contrasted with temporary or 
intermittent flare-ups of symptomatology.

The examiner should review the entire record, 
including the statements of the Veteran and 
his sister, and provide a complete rationale 
for all opinions offered.  If an opinion 
cannot be expressed without resort to 
speculation, discuss why such is the case.  
In this regard, indicate whether the 
inability to provide a definitive opinion is 
due to a need for further information or 
because the limits of medical knowledge have 
been exhausted regarding the etiology of the 
disability at issue or because of some other 
reason.

3.  The RO/AMC should schedule the Veteran 
for a VA examination to determine the nature 
and etiology of any current left ankle 
disability.  The claims file, including a 
copy of this remand, should be made available 
to the examiner for review. The purpose of 
the examination is to determine the nature 
and extent of any left ankle disorder which 
may be present and specifically to determine 
whether the Veteran has a currently diagnosed 
disorder that was incurred in or is the 
result of service.  All indicated studies are 
to be performed.  The examiner should 
specifically review and comment on the 
Veteran's September 2007 statement and April 
2010 testimony regarding his left ankle 
condition.

Following the examination and review of the 
claims file, the examiner should express 
opinions on the following questions: 

(a) What are the current left ankle 
diagnoses; 

(b) As to each currently diagnosed left ankle 
disorder, is it at least as likely as not 
(probability of 50 percent or greater) that 
such a disorder was incurred in service, or 
is otherwise related thereto.  

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

The examiner should review the entire record, 
particularly the Veteran's hearing testimony 
and written statements, and provide a 
complete rationale for all opinions offered.  
If an opinion cannot be expressed without 
resort to speculation, discuss why such is 
the case.  In this regard, indicate whether 
the inability to provide a definitive opinion 
is due to a need for further information or 
because the limits of medical knowledge have 
been exhausted regarding the etiology of the 
disability at issue or because of some other 
reason.

4.  Following completion of the foregoing, 
the AMC/RO must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  In 
particular, the AMC/RO should determine 
whether the examiners have responded to all 
questions posed.  If not, the relevant 
reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (2010).

5.  After the requested development has been 
completed, the AMC/RO should readjudicate the 
merits of the Veteran's claims based on all 
the evidence of record, including any 
additional information obtained as a result 
of this remand.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


